             Case 5:20-cv-02460-LHK Document 85-1 Filed 06/17/21 Page 1 of 3


1    Lewis E. Hudnell, III (CASBN 218736)
     lewis@hudnelllaw.com
2    Nicolas S. Gikkas (CASBN 189452)
     nick@hudnelllaw.com
3
     HUDNELL LAW GROUP P.C.
4    800 W. El Camino Real Suite 180
     Mountain View, California 94040
5    Telephone: 650.564.3698
     Facsimile: 347.772.3034
6

7    Attorneys for Defendant
     VOIP-PAL.COM, INC.
8

9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13                                                Case No. 5:20-CV-02397-LHK
     TWITTER, INC.,
14
                   Plaintiff,                     DECLARATION OF LEWIS E.
15                                                HUDNELL, III IN SUPPORT OF VOIP-
            v.                                    PAL.COM, INC.’S CONSOLIDATED
16
     VOIP-PAL.COM, INC.,                          MOTION TO STRIKE PLAINTIFFS’
17                                                CONSOLIDATED INVALIDITY
                   Defendant.                     CONTENTIONS
18

19                                                Honorable Lucy H. Koh

20

21

22
     APPLE INC.,                                  Case No. 5:20-CV-02460-LHK
23

24                 Plaintiff,

25
            v.
26

27   VOIP-PAL.COM, INC.,

28
                   Defendant.


     DECLARATION OF LEWIS E. HUDNELL, III ISO VOIP-PAL.COM, INC.’S CONSOLIDATED MOTION TO STRIKE
     PLAINTIFFS’ CONSOLIDATED INVALIDITY CONTENTIONS
     Case Nos.: 5:20-CV-02397-LHK, 5:20-CV-02460-LHK, 5:20-CV-02995-LHK
                                                    1
             Case 5:20-cv-02460-LHK Document 85-1 Filed 06/17/21 Page 2 of 3


1                                                      Case No. 5:20-CV-02995-LHK
     AT&T CORP., AT&T SERVICES, INC.,
2    AND AT&T MOBILITY LLC,

3
                    Plaintiffs,
4

5           v.
6
     VOIP-PAL.COM, INC.,
7

8                   Defendant.
9

10
            I, Lewis E. Hudnell, III, declare as follows:
11
            1.      I am the founding principal of Hudnell Law Group P.C., counsel for VoIP-Pal and I am
12
     admitted to the Bar of this Court. I have personal knowledge of the facts in this declaration, and if
13

14   called as a witness, I could and would testify competently regarding those facts.

15          2.      Attached as Exhibit 1 to my declaration is a true and correct copy of the cover pleading
16
     Plaintiffs’ Patent Local Rule 3-3 and 3-4 Invalidity Contentions, marked “Confidential – Outside
17
     Counsel Only,” served on May 26, 2021. I have highlighted the entries in Table 2 of Exhibit 1 that
18
     also appear in Exhibits 3-4.
19

20          3.      Attached as Exhibit 2 to my declaration is a true and correct copy of Joint Invalidity

21   Contentions of Apple Inc., and Amazon.com, Inc., and Amazon Technologies, Inc. (Case Nos. 5:18-
22   cv-06216-LHK and 5:18-cv-07020-LHK), dated March 18, 2019.
23
            4.      Attached as Exhibit 3 to my declaration is a true and correct copy of Joint Invalidity
24
     Contentions of Twitter, Inc.; Verizon, AT&T Corp; and Apple Inc. (Case Nos. 5:18-cv-04523-LHK,
25

26
     5:18-cv-06054-LHK, 5:18-cv-06177-LHK and 5:18-cv-06217), dated March 18, 2019.

27          5.      On May 26, 2021, Plaintiffs provided links to documents with Bates numbers

28   DEFCOMMON00000001-58530 as part of their Patent Local Rule 3-3 and 3-4 production.


     DECLARATION OF LEWIS E. HUDNELL, III ISO VOIP-PAL.COM, INC.’S CONSOLIDATED MOTION TO STRIKE
     PLAINTIFFS’ CONSOLIDATED INVALIDITY CONTENTIONS
     Case Nos.: 5:20-CV-02397-LHK, 5:20-CV-02460-LHK, 5:20-CV-02995-LHK
                                                            2
             Case 5:20-cv-02460-LHK Document 85-1 Filed 06/17/21 Page 3 of 3


1

2           I declare under penalty of perjury under the laws of the State of California and United States of
3
     America that foregoing statements are true and correct.
4
            Dated this 17th of June, 2021.
5

6                                                 /s/ Lewis E. Hudnell, III
                                                  Lewis E. Hudnell, III
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DECLARATION OF LEWIS E. HUDNELL, III ISO VOIP-PAL.COM, INC.’S CONSOLIDATED MOTION TO STRIKE
     PLAINTIFFS’ CONSOLIDATED INVALIDITY CONTENTIONS
     Case Nos.: 5:20-CV-02397-LHK, 5:20-CV-02460-LHK, 5:20-CV-02995-LHK
                                                         3
